I would grant the writ.
Indeed, it is difficult for me to suppose a more compelling occasion for the exercise of the extraordinary remedy. InCarpentertown Coal  Coke Company v. Laird, 360 Pa. 94,61 A.2d 426, p. 100, Mr. Justice HORACE STERN, after a painstaking review of the historical background of the writ of prohibition and its use in practice, pertinently observed that ". . . its [the writ's] purpose . . . is . . . to control and manage the inferior court itself and prevent it from usurping jurisdictions and powers which it does not constitutionally and legally possess". The same opinion further points out that the writ is not issued ". . . where there is a complete and effective remedy by appeal, certiorari, writ of error, injunction, or otherwise: [citing cases]". Conversely, the writ may be appropriate where none of the above-listed remedies exists.
In the present case, the Court of Common Pleas of Dauphin County, at the instance of a private litigant, issued its subpœna duces tecum calling upon the Secretary of Revenue to produce for use at the trial of the particular litigation tax returns for certain years filed in the office of the Secretary of Revenue by national banks, national banks and trust companies, banks, and trust companies. The Secretary of Revenue seeks a writ of prohibition in order to supersede the subpœna because Sec. 731 of The Fiscal Code of 1929, P. L. 343, as amended by the Act of June 6, 1939, P. L. 261, and the Act of July 9, 1941, P. L. 305 (72 P. S. § 731), expressly provides that such returns and reports, as well as the information *Page 114 
contained therein, shall be confidential and privileged (save in a certain contingency not presently material).
Plainly enough, the issuance of the subpœna is not appealable; and, if the question of its propriety be made to await an appeal following final judgment (the subpœna having been enforced in the meantime), the statutorily prescribed confidence will have been irremediably breached.
There is, of course, another way open for testing the power of the court to ignore the provisions of the statute and that is for the Secretary of Revenue to disobey the subpœna and assign in justification of his action his sworn duty in the premises. Actually, this Court's present decision goes no further than to hold that a writ of prohibition is not the proper means to thwart the enforcement of a questioned subpœna duly issued out of a court of competent jurisdiction. But, the subpœnaing of the tax returns for incorporation in a record open to public inspection is such a patent violation of the "Confidential Information" provision of the statute as to amount to a usurpation by the issuing court of a power which it does properly possess.
Consequently, I cannot see any justifiable need or purpose for putting the Attorney General to the necessity of advising the Secretary of Revenue to disobey the subpœna in order that the controlling effect of the statute may be tested directly. And, particularly, is that so since a remedy which necessarily invites, as an alternative, possible punishment for contempt has been held not to be "an adequate remedy":Mayers v. Bronson, 100 Utah 279, 114 P.2d 213, 215-216
(1941).
Mr. Justice DREW and Mr. Justice ALLEN M. STEARNE join in this dissent. *Page 115